 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   KEFFIER SAVARY,                                              Case No. 1:18-cv-01305-DAD-EPG (PC)
10                   Plaintiff,                                   ORDER FOLLOWING TELEPHONIC
                                                                  DISCOVERY AND STATUS
11          v.                                                    CONFERENCE
12   T. TOWLE and A. JAIME,                                       (ECF No. 34)
13                   Defendants.
14

15            Keffier Savary (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
16   in this civil rights action pursuant to 42 U.S.C. § 1983.
17            On November 13, 2019, the Court held a discovery and status conference. Plaintiff
18   telephonically appeared on his own behalf. Counsel Joseph Wheeler telephonically appeared
19   on behalf of Defendants.
20            For the reasons stated on the record at the Conference, IT IS ORDERED that:
21                1. Plaintiff’s motion for an extension of time to respond to defendant Towle’s
22                     Request for Production of Documents, Set No. One, is granted in part. Plaintiff
23                     has until December 4, 2019, to respond to the Request for Production of
24                     Documents.1
25   ///
26   ///
27
                       1
                       If Plaintiff received documents after this date, he should bring them to his deposition, currently
28   scheduled for December 13, 2019.

                                                              1
 1              2. Defendant Towle’s motion to compel (ECF No. 34) is denied, without prejudice
 2                 to defendant Towle filing a motion to compel after Plaintiff responds (or fails to
 3                 respond) to the Request for Production of Documents.
 4
     IT IS SO ORDERED.
 5

 6
       Dated:     November 13, 2019                           /s/
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
